Citation Nr: 1103928	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 
1977.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
This appeal was remanded by the Board in June 2010 for additional 
development.  

In March 2010, the Veteran testified in a Video Conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.

The Board notes that the RO originally adjudicated the issue as 
entitlement to service connection for PTSD.  However, during the 
course of the appeal, the medical evidence revealed the 
additional diagnosis of schizophrenia.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the scope of 
a mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as shown on 
the first page of this decision and acknowledges that such 
description includes a claim of entitlement to service connection 
for all currently diagnosed acquired psychiatric disorders.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record does not show a current 
diagnosis of PTSD or that an acquired psychiatric disorder, to 
include paranoid schizophrenia, was incurred in or aggravated by 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and paranoid 
schizophrenia, was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in March 2007 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter also 
included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment  records, 
DD Form 214 and VA medical records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  A VA opinion with 
respect to the issue on appeal was obtained in July 2010.  38 
C.F.R. § 3.159(c)(4).  The Board finds that the RO complied with 
its June 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case was sufficient, as it was predicated on a full reading of 
the Veteran's service and post-service VA medical records.  It 
considered all of the pertinent evidence of record, the 
statements of the appellant, and provides an explanation for the 
opinion stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

For service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the claimed 
in-service stressor; and (3) combat status or credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).  

The Veteran has a current diagnosis of an acquired psychiatric 
disorder.  Most recently, in the July 2010 VA Compensation and 
Pension Examination, he was diagnosed with paranoid 
schizophrenia.  The VA psychologist specified that the Veteran 
does not have a diagnosis of PTSD.  As the Veteran does not have 
a current diagnosis of PTSD, the first requirement for service 
connection is not met.  See 38 C.F.R. § 3.304(f).  Without a 
diagnosis of a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore 
service connection for PTSD is not warranted and will not be 
further discussed.  

Regarding paranoid schizophrenia, the Veteran has asserted that 
he was subject to torture in service which caused and/or 
aggravated his paranoid schizophrenia.  

The service treatment records show that the Veteran did not have 
overseas or combat service.  In July 1974, the Veteran reported 
the he did not know if he had depression or excessive worry prior 
to service.  He reported that he did not have frequent trouble 
sleeping, loss of memory/amnesia or nervous trouble of any sort.  
The psychiatric examination was normal in July 1974.  In 1976, 
the Veteran was convicted of assault with a deadly weapon and 
sentenced to 3 years in the Department of Corrections.  In 
November 1976, the Veteran reported that he experienced frequent 
trouble sleeping, depression or excessive worry, loss of memory 
or amnesia, and nervous trouble when he separated from service.  
Upon examination, the Veteran was found to have situational 
stress secondary to service and family.  

In the July 2010 VA Compensation and Pension Examination, a VA 
psychologist reviewed the claims file, reviewed the medical 
records and interviewed the Veteran.  The psychologist noted that 
the service treatment record did not show a history of a mental 
disorder, treatment for a disorder or a diagnosis of a nervous 
condition by a healthcare professional.  The Veteran also did not 
report a history of psychiatric, psychological or substance abuse 
treatment until 2000.  There was no history of hospitalization.  
In 2000, the Veteran was seen by a psychiatrist and was diagnosed 
with schizophrenia "with no insight" until 2007.  The 
psychologist performed psychological testing on the Veteran.  The 
psychologist provided that is was possible that the Veteran, as a 
teenager, had preexisting schizotypal personality features, which 
continued through military service and into adulthood, 
culminating in the development of a fully blown paranoid 
schizophrenic disturbance by 1990.  The psychologist explained 
that, in that instance, that Veteran may have woven some military 
episode into his delusional system and thus truly believes that a 
torture incident occurred.  He noted that the Veteran's 
potentially violent conduct did require disciplinary and 
jurisprudential actions; therefore, not all his military 
experiences were benign, even if not actually involving a torture 
scenario.  The psychologist also considered whether the Veteran 
was malingering and if any of the alleged in-service stressor 
actually occurred.  The psychologist concluded that the Veteran 
had paranoid schizophrenia, moderate, chronic.  He opined that it 
was less likely than not that the Veteran's paranoid 
schizophrenia was a direct and causal result of military service.  
The psychologist summarized that the Veteran was diagnosed with 
paranoid schizophrenia and that it was not caused by or a result 
of service.  

Based on the foregoing, the Board finds that service connection 
is not warranted for paranoid schizophrenia because there is no 
nexus to service.  The VA psychologist noted that it was possible 
that there were symptoms prior to service and during service, but 
they did not culminate until 1990.  As the Veteran's disability 
did not fully manifest until 1990, several years after service, 
the Board finds that the psychologist's conclusion does not show 
that service aggravated the Veteran's symptoms if in fact they 
did exist prior to service.  The psychologist did not find that 
there was a worsening of his disability in service.  See Routen 
v. Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 
Vet. App. 529, 538 (1996)(a lasting worsening of the condition or 
a worsening that existed not only at the time of separation but 
one that still exists currently is required).  

Further, the psychologist concluded that paranoid schizophrenia 
was not related to service.  The psychologist clearly indicated 
that it was not caused by or a result of service.  The 
psychologist based his conclusion on a complete review of the 
Veteran's history and that he did not receive treatment until 
2000.  The remaining treatment records also do not show that 
paranoid schizophrenia is related to or aggravated by service.  
As such, since there is no opinion of record connecting the 
Veteran's current disability to service, the Board finds that the 
weight of the evidence is against the Veteran's claim for service 
connection.  

The Board notes that the Veteran has contended on his own behalf 
that paranoid schizophrenia is related to service.  The Board 
observes that lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's paranoid 
schizophrenia and military service to be complex in nature.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).  Additionally, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. Shinseki, 
No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the 
Board recognizes that such single judge decisions carry no 
precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).

Therefore, while the Veteran is competent to describe his 
paranoid schizophrenia symptoms, the Board accords his statements 
regarding the etiology of his disability little probative value 
as he is not competent to opine on such a complex medical 
question.  Specifically, where the determinative issue is one of 
medical causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the relationship between his service and his 
disability.  In contrast, the VA psychologist took into 
consideration all the relevant facts in providing his opinion.  

Further, the VA opinion is adequate.  It is based upon 
consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  The VA examination report contained clear 
conclusions with supporting data, and a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl, supra. (a medical opinion must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions).  The examiner also 
provided a rationale for his conclusion.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  As 
such, the Board accords great probative weight to the VA 
examiner's opinion.

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his paranoid schizophrenia, as well as 
his allegation of aggravation, are outweighed by the competent 
and probative VA psychologist's findings.  As such, the Board 
finds that service connection for paranoid schizophrenia is not 
warranted.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and schizophrenia.  As such, that 
doctrine is not applicable in the instant appeal, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and paranoid schizophrenia is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


